Case 16-09313        Doc 56     Filed 12/26/18     Entered 12/26/18 08:51:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09313
         Nicole D Lynch

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/17/2016.

         2) The plan was confirmed on 07/29/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/23/2018.

         5) The case was converted on 12/11/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09313        Doc 56      Filed 12/26/18    Entered 12/26/18 08:51:17                Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $7,409.46
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $7,409.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,617.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $386.67
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,003.67

 Attorney fees paid and disclosed by debtor:                 $383.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed        Paid         Paid
 AES/PHEAA                       Unsecured           0.00           NA              NA            0.00       0.00
 BECKET & LEE LLP                Unsecured         626.00        651.25          651.25          21.57       0.00
 CAPITAL ONE BANK USA            Unsecured         661.00        661.47          661.47          21.91       0.00
 CAPITAL ONE BANK USA            Unsecured         559.00        559.36          559.36          18.53       0.00
 CAPITAL ONE BANK USA            Unsecured         442.00        476.09          476.09          15.77       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         300.00        374.00          374.00           0.00       0.00
 COLLECTION PROFESSIONALS INC    Unsecured          61.00         50.00           50.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            400.00        406.36          406.36           0.00       0.00
 COMENITY BANK                   Unsecured         833.00        886.18          886.18          29.36       0.00
 COMENITY BANK                   Unsecured         684.00        723.48          723.48          23.97       0.00
 COMENITY BANK                   Unsecured         855.00        909.18          909.18          30.12       0.00
 COMENITY BANK                   Unsecured         541.00        580.21          580.21          19.22       0.00
 COMENITY CAPITAL BANK           Unsecured            NA         408.89          408.89           0.00       0.00
 DEPARTMENT STORE NATIONAL BA Unsecured            195.00        237.22          237.22           0.00       0.00
 EDFINANCIAL SERVICES            Unsecured           0.00           NA              NA            0.00       0.00
 LAKEWOOD FALLS COMMUNITY ASS Secured           1,195.00       1,195.00        1,195.00        440.44        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,941.00       1,941.32        1,941.32          64.31       0.00
 NICOR GAS                       Unsecured         327.75        333.21          333.21           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         166.00        166.03          166.03           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,303.00       1,360.02        1,360.02          45.05       0.00
 SANTANDER CONSUMER USA          Unsecured           0.00    15,193.29        15,193.29        503.27        0.00
 TRANSWORLD SYSTEM INC           Unsecured          91.00           NA              NA            0.00       0.00
 WASTE MANAGEMENT                Unsecured         118.32           NA              NA            0.00       0.00
 WILL COUNTY CIRCUIT CLERK       Unsecured         700.00           NA              NA            0.00       0.00
 FSBBLAZE                        Unsecured         466.00           NA              NA            0.00       0.00
 NORDSTM/TD                      Unsecured         170.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-09313      Doc 56     Filed 12/26/18    Entered 12/26/18 08:51:17                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid          Paid
 OCWEN LOAN SERVICING         Unsecured           0.00             NA           NA             0.00        0.00
 ROBERT MORRIS COLLEGE        Unsecured      1,612.00              NA           NA             0.00        0.00
 SPRINT PCS                   Unsecured         700.00             NA           NA             0.00        0.00
 CHASE MORTGAGE               Unsecured           0.00             NA           NA             0.00        0.00
 COMCAST CABLE/XFINITY        Unsecured           1.00             NA           NA             0.00        0.00
 CB/MARATHN                   Unsecured          82.00             NA           NA             0.00        0.00
 CB/ROOMPLACE                 Unsecured         654.00             NA           NA             0.00        0.00
 CB/CARSON                    Unsecured         782.00             NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured        8,730.07         2,147.79     2,147.79       2,147.79         0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00            0.00         0.00            0.00        0.00
 TD BANK USA NA               Unsecured         713.00          739.12       739.12           24.48        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $2,147.79          $2,147.79                  $0.00
       Debt Secured by Vehicle                               $0.00              $0.00                  $0.00
       All Other Secured                                 $1,195.00            $440.44                  $0.00
 TOTAL SECURED:                                          $3,342.79          $2,588.23                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $26,656.68               $817.56                  $0.00


 Disbursements:

        Expenses of Administration                            $4,003.67
        Disbursements to Creditors                            $3,405.79

 TOTAL DISBURSEMENTS :                                                                         $7,409.46




UST Form 101-13-FR-S (9/1/2009)
Case 16-09313        Doc 56      Filed 12/26/18     Entered 12/26/18 08:51:17            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
